FILED
                              NOT FOR PUBLICATION                            MAR 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARC HENRI TILET; ALINE                          No. 09-71004
GEORGENS,
                                                 Agency Nos. A077-844-742
               Petitioners,                                  A077-844-743

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Marc Henri Tilet, a native and citizen of France, and Aline Georgens, a

native of Algeria and citizen of France, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen based on

ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, and review de novo

claims of ineffective assistance of counsel, Movsisian v. Ashcroft, 395 F.3d 1095,

1098 (9th Cir. 2005), and we deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because they presented insufficient evidence to establish prejudice. See

Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (to prevail on an

ineffective assistance of counsel claim a petitioner must demonstrate prejudice).

      To the extent petitioners challenge the BIA’s August 6, 2008, order, we lack

jurisdiction because this petition for review is not timely as to that order. See 8

U.S.C. §1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71004